Citation Nr: 0216351	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  02-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971.  
Service in Vietnam is indicated by the evidence of record. 

Service connection for hearing loss and tinnitus was granted 
in a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).  A noncompensable disability rating was 
assigned for the veteran's bilateral hearing loss and a 10 
percent rating for tinnitus. 

The veteran filed a notice of disagreement (NOD) in September 
2001 only as to the matter of the noncompensable rating 
assigned for bilateral hearing loss.  He has not otherwise 
indicated a desire to appeal the tinnitus rating, which in 
any event is rated at the maximum schedular rating.  The 
issue of entitlement to an increased disability rating for 
tinnitus is therefore not presently on appeal before the 
Board.
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105, a NOD initiates appellate review in the 
VA administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA]. 


FINDING OF FACT

The veteran manifests no higher than Level I hearing in both 
his right and left ears.


CONCLUSION OF LAW

The criteria for an compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable disability rating for 
his service-connected bilateral hearing loss.  He has 
submitted a statement in April 2002 in connection with his 
substantive appeal in which he described the practical 
problems his service-connected hearing loss caused him, 
including in the work environment. 

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue on 
appeal. 

Relevant Law and Regulations

The VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim remains pending as it was filed in 
June 2000.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

(i.) Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

The veteran was informed in a September 2000 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a January 2002 statement of the case 
and a supplemental statement of the case issued in April 
2002, the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim has been denied, and provided him additional 
opportunity to present evidence and argument in support of 
his claim.  

In a September 2001 letter which specifically referenced the 
VCAA, as well as the January 2002 statement of the case and 
the April 2002 supplemental statement of the case, the 
veteran was informed of VA's duty to obtain evidence on his 
behalf.  The January 2002 statement of the case and April 
2002 supplemental statement of the case provided the veteran 
with copies of the specific sections of law which had been 
amended or added by the VCAA.  The veteran was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examination or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.

The Board finds that the guidance provided to the veteran in 
multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for an increased rating.  It is clear from the 
veteran's communication to VA that he understands what is 
required of him.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA complied with the VCAA's duty to assist by 
aiding the veteran in obtaining outstanding medical evidence.  
The veteran's service medical records have been received, as 
have VA outpatient treatment reports and private treatment 
records.  In addition, the veteran was provided with a VA 
audiological examination in August 2000.  All known and 
available service, private, and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend that additional 
evidence which is pertinent to this claim exists.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Schedular criteria

The veteran has been assigned a noncompensable disability 
rating for his bilateral hearing loss.  He contends that his 
hearing loss is more disabling than currently evaluated.

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  Because this change took effect prior to the 
veteran's June 2000 claim, only the revised criteria will be 
considered in evaluating the veteran's bilateral hearing 
loss.  
See, in general, Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOPGCPREC 3-2000 (2000).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2002).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Table VIa is used when the examiner certifies 
that the use of speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2002).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2002).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

As noted by the Board in the Introduction, the veteran was 
granted service connection for hearing loss in September 2000 
and a noncompensable disability rating was assigned.  The 
rating decision was based on the veteran's service medical 
records, VA outpatient treatment reports and two VA 
audiological examinations reports dated in October 1993 and 
August 2000.  The RO determined that the veteran suffers from 
bilateral hearing loss that was related to his active 
service, specifically exposure to hazardous noise.  


The veteran's service medical records are pertinently 
negative.  An August 1993 VA audiogram report revealed the 
following:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
25
60
LEFT
0
0
10
60
75
Speech recognition was 100 percent in the right ear and 88 
percent in the left.  The veteran was diagnosed with tinnitus 
and diminished hearing in both ears.

An October 1993 VA examination report revealed the following:  



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
55
LEFT
5
5
10
45
55
Puretone threshold averages were 23 decibels for the right 
ear, and 29 decibels for the left.  Speech recognition was 
100 percent in both the right and left ears.  The veteran was 
diagnosed with moderate sensorineural hearing loss above 4000 
Hertz in the right ear, with mild to moderate sensorineural 
hearing loss above 3000 Hertz in the left. 

A September 1999 audiological examination reflected that the 
veteran suffered from moderate to severe high frequency 
sensorineural hearing loss in both ears. 

An August 2000 VA examination report revealed the following:  



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
80
LEFT
15
15
30
65
70
Puretone threshold averages were 45 decibels for both ears, 
and speech recognition was 96 percent in both ears.  The 
veteran was diagnosed with moderate to severe sensorineural 
hearing loss above 3000 Hertz in the right ear, with 
excellent speech discrimination.  His left ear showed mild to 
severe sensorineural hearing loss above 1500 Hertz with 
excellent speech discrimination.

An October 2001 audiological examination reflected that the 
veteran suffered from bilateral sloping mild to severe high 
frequency sensorineural hearing loss.  In January 2002, the 
examiner stated that background noise had a significant 
impact on the veteran's ability to understand speech.  

In a February 2002 statement, the veteran's employer stated 
that the veteran had difficulty hearing instruction and often 
misunderstood commands.  In April 2002, the veteran commented 
that he was often unable to hear what was said to him at 
work.  He maintained that his hearing was particularly poor 
in the upper ranges.  

Analysis 

Schedular rating

As explained by the Board above, the assignment of a 
disability rating for hearing loss is based on the 
application of the VA rating schedule to audiology 
examination reports.  In this case, for reasons explained 
immediately below, the medical evidence of record does not 
support a compensable evaluation for the veteran's bilateral 
hearing loss under the pertinent criteria.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI, 
the veteran's August 2000 examination report yielded a 
numerical designation of I for both ears (45 to 49 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  Entering the category 
designations for each ear into Table VII produces a 
disability percentage evaluation of 0 percent under 
Diagnostic Code 6100. 

The Board has considered the application of 38 C.F.R. § 4.86 
(2002) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not met the criteria 
under that section. 

The Board has also considered the veteran's detailed April 
2002 statement explaining why he believes that his hearing 
loss warrants an increased evaluation.  The Board has no 
reason whatsoever to doubt the veteran's statements.  It is 
clear from the evidence of record that he experiences  
hearing loss, especially in high frequencies.  However, the 
objective medical evidence has not shown that his service-
connected hearing loss has increased to a level greater than 
that considered by a noncompensable rating under the 
provisions of 38 C.F.R. § 4.85 and/or § 4.86.  The veteran's 
contentions alone cannot establish entitlement to a 
compensable evaluation for defective hearing because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, supra, 3 Vet. App. at 349.  
Here, a mechanical application of the schedule establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100.

The Board further observes that the maximum 10 percent 
disability rating has been assigned for tinnitus.  To the 
extent that the veteran is attempting to ascribe his hearing 
problems when background noise is present to his service-
connected hearing loss rather than to his service-connected 
tinnitus, as a lay person without medical training he lacks 
the ability to do so.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating evaluation for bilateral hearing 
loss.


Extraschedular rating

The Board finds no evidence that the RO considered the 
application of extraschedular ratings, 38 C.F.R. § 3.321(b), 
in the January 2002 statement of the case or the April 2002 
supplemental statement of the case.  In the absence of a 
specific finding on the part of the RO that an extraschedular 
rating was not warranted, the Board may not address that 
matter.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  

Fenderson considerations

The veteran's appeal arises from the original assignment of a 
disability rating.  As discussed above, with regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings." See Fenderson v. West, 12 
Vet. App. 119 (1999).

The medical evidence, reported above, demonstrates that the 
veteran's service-connected bilateral hearing loss has 
remained essentially stable during the relatively brief 
period of time since service connection was granted, as of 
June 2000.  At no time since his hearing loss been of such 
severity as to allow for the assignment of a compensable 
disability rating.  Accordingly, staged ratings are not 
applicable in this case. 

Conclusion

In summary, the Board concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable disability rating for his service-connected 
bilateral hearing loss for the reasons and bases described 
above.  The benefit sought on appeal is accordingly denied.



ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

